         Case 1:20-cv-08876-JPO Document 53 Filed 04/07/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PATRICIA GRAHAM,
                               Plaintiff,
                                                                   20-CV-8876 (JPO)
                     -v-
                                                                         ORDER
 BRISTOL-MYERS SQUIBB
 COMPANY, et al.,
                               Defendants.


J. PAUL OETKEN, District Judge:

       Plaintiff Patricia Graham, alleging she suffered from malignant mesothelioma following

inhalation of asbestos fibers from Defendants’ products, brought this suit in the Supreme Court

of the State of New York, County of New York, which is home to the New York City Asbestos

Litigation (“NYCAL”), which permits terminally ill litigants to have their cases heard on an

expedited calendar. (See Dkt. No. 1-1.) Graham filed the case on October 21, 2020, and on

October 23, 2020, Defendant Revlon removed the case to this court before Graham could

effectuate service, filing an answer the same day. (Dkt. Nos. 1, 4.)

       On November 16, 2020, Graham moved to voluntarily dismiss the case pursuant to

Federal Rule of Civil Procedure 41(a)(2), which allows a court to dismiss “on terms that the

court considers proper.” Graham seeks to dismiss without prejudice so that she could re-file in

the NYCAL on an accelerated docket, explaining that doing so would allow her to receive a trial

significantly faster than if her case remains in this Court. (Dkt. No. 16 at 2.) Tragically, Graham

died from her illness in December. (Dkt. No. 33 at 1; Dkt. No. 34.)

       While voluntary dismissal is “not a matter of right . . . the presumption in this circuit is

that a court should grant a dismissal pursuant to Rule 41(a)(2) absent a showing that defendants

will suffer substantial prejudice as a result.” Paulino v. Taylor, 320 F.R.D. 107, 109 (S.D.N.Y.


                                                 1
          Case 1:20-cv-08876-JPO Document 53 Filed 04/07/21 Page 2 of 3




2017) (internal quotation marks and citation omitted). Importantly, “starting a litigation all over

again does not constitute legal prejudice.” D’Alto v. Dahon California, Inc., 100 F.3d 281, 283

(2d Cir. 1996) (citing Jones v. SEC, 298 U.S. 1, 19 (1936)). Instead, when “[a] plaintiff retains

the right to relitigate the case unconditioned on the defendants’ future actions,” courts evaluate

prejudice by analyzing factors laid out by the Second Circuit in Zagano v. Fordham Unviersity.

McDaniel v. Revlon, Inc., 20 Civ. 1711, 2020 WL 2133183 (S.D.N.Y. May 5, 2020) (Koeltl, J.)

(citing Zagano, 900 F.2d 12, 14 (2d Cir. 1990)). These factors comprise “[1] the plaintiff’s

diligence in bringing the motion; [2] any “undue vexatiousness” on plaintiff's part; [3] the extent

to which the suit has progressed, including the defendant’s effort and expense in preparation for

trial; [4] the duplicative expense of relitigation; and [5] the adequacy of plaintiff’s explanation

for the need to dismiss.” Id.

       Graham contends that this case is much like McDaniel: a “snap” removal in which

Defendants would ultimately face little or no prejudice should the case be dismissed. Examining

the Zagano factors, the Court agrees. Graham was diligent in moving to dismiss the case: fewer

than 25 days elapsed between removal and Graham’s motion, and, during that time, Defendants

merely filed a few answers. “[P]reparation for trial,” this is not, and Defendants have expended

little in the case. Id. Graham is not bringing this case or this motion to vex Defendants, but to

vindicate her rights and receive compensation for a terminal illness. And Graham’s original

explanation – for her case to be heard in a specialized court, in part due to the terminal illness

from which she has since died – was more than adequate. Her counsel’s new explanation, that

Graham’s decedents want to proceed on her state law claims in a court specifically designed to

litigate such claims, is admittedly less compelling. (Dkt. No. 33 at 6.) Nevertheless, taken as a

whole, dismissal is warranted under the Zagano factors.




                                                  2
             Case 1:20-cv-08876-JPO Document 53 Filed 04/07/21 Page 3 of 3




        Defendants argue that Graham would not necessarily receive an earlier trial in NYCAL

due to shutdowns caused by the COVID-19 pandemic, that this Court should consider

Defendants’ “loss of access to a federal forum” in its prejudice analysis, that the filing of this

motion is “unduly vexatious,” and that Graham’s explanation boils down to a “mere litigation

strategy” that should not be credited. (Dkt. No. 29 at 2, 4; Dkt. No. 31 at 7–8.) Given the

circumstances of this case, none of these arguments has merit. Beyond pure abstraction,

Defendants have failed to demonstrate that they will suffer prejudice from a dismissal in this

case, and each of the Zagano factors weighs in Graham’s favor.

        Graham’s motion to dismiss the case under Fed. R. Civ. P. 41(a)(2) is GRANTED, and

this case is hereby dismissed without prejudice. The two pending motions to dismiss Graham’s

complaint are DENIED as moot and without prejudice to renewal in state court. The Clerk of

Court is respectfully directed to close the motions at Docket Numbers 15, 19, and 25 and to close

this case.

        SO ORDERED.

Dated: April 7, 2021
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge




                                                  3
